DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Daniel E. Venglarik on May 20, 2021.
3.	Claims 1, 3, 8, 10, 14 and 16 have been amended as follows:
1.	(Currently Amended) A user equipment (UE) for channel state information (CSI) reporting in a wireless communication system, the UE comprising:
a transceiver configured to receive, from a base station (BS), configuration information for K CSI report(s), wherein the configuration information includes resource allocation information for an uplink control information (UCI) transmission that includes UCI comprising a first part (UCI1) and a second part (UCI2);
a processor operably connected to the transceiver, the processor configured to:
calculate the K CSI report(s) and partition at least one CSI report among the K CSI report(s) into a first part (CSI1) and a second part (CSI2);
determine an available number of information bits (B1) for the UCI transmission according to the resource allocation information; 

determine whether the required number of information bits (B2) exceeds the available number of information bits (B1); 
partition the CSI2 into P sub-parts, wherein P = 2K + 1; 
allocate a priority index to each of the P sub-parts; and
determine a portion of the P sub-parts when the required number of information bits (B2) exceeds the available number of information bits (B1), wherein the portion comprises M sub-parts out of the P sub-parts that have a highest priority based on the priority index, where M is a largest integer greater or equal to zero and less than P, and
wherein the transceiver is further configured to transmit, to the BS over one slot of an uplink channel, (i) the UCI1 including the CSI1, and (ii) the UCI2 including a portion of the P sub-parts when the required number of information bits (B2) exceeds the available number of information bits (B1),
wherein K and P are positive integers. 
3.	(Currently Amended) The UE of Claim 1, wherein 



8.	(Currently Amended)  A base station (BS) for channel state information (CSI) reporting in a wireless communication system, the BS comprising:
a transceiver configured to: 
transmit, to a user equipment (UE), configuration information for K CSI report(s), wherein the configuration information includes resource allocation information for an uplink control information (UCI) transmission that includes UCI comprising a first part (UCI1) and a second part (UCI2); and
receive, from the UE over one slot of an uplink channel, (i) the UCI1 including a first part of at least one CSI report among K CSI report(s) (CSI1) and (ii) the UCI2 including a portion of P sub-parts partitioned from a second part of the at least one CSI report among the K CSI report(s) (CSI2) when a required number of information bits (B2) exceeds an available number of information bits (B1), wherein K and P are positive integers, wherein P = 2K + 1, and wherein, at the UE: 
the K CSI report(s) are calculated and the at least one CSI report is partitioned into the CSI1 and the CSI2;
the available number of information bits (B1) for the UCI transmission according to the resource allocation information is determined; 
the required number of information bits (B2) for the UCI transmission according to the calculated K CSI report(s) is determined; 
whether the required number of information bits (B2) exceeds the available number of information bits (B1) is determined; 
the CSI2 is partitioned into the P sub-parts;

 10.	(Currently Amended) The BS of Claim 8, wherein 
14.	(Currently Amended) A method of user equipment (UE) for channel state information (CSI) reporting in a wireless communication system, the method comprising: receiving, from a base station (BS), configuration information for K CSI report(s), wherein the configuration information includes resource allocation information for an uplink control information (UCI) transmission that includes UCI comprising a first part (UCI1) and a second part (UCI2); calculating the K CSI report(s) and partitioning at least one CSI report among the K CSI report(s) into a first part (CSI1) and a second part (CSI2); determining an available number of information bits (B1) for the UCI transmission according to the resource allocation information; determining a required number of information bits (B2) for the UCI transmission according to the calculated K CSI report(s); determining whether the required number of information bits (B2) exceeds the available number of information bits (B1); 
, wherein P = 2K + 1; 
allocating a priority index to each of the P sub-parts; 
determining a portion of the P sub-parts when the required number of information bits (B2) exceeds the available number of information bits (B1), wherein the portion comprises M sub-parts out of the P sub-parts that have a highest priority based on the priority index, where M is a largest integer greater or equal to zero and less than P; and
transmitting, to the BS over one slot of an uplink channel, (i) the UCI1 including the CSI1, and (ii) the UCI2 including a portion of the P sub-parts when the required number of information bits (B2) exceeds the available number of information bits (B1), 
wherein K and P are positive integers. 
16.	(Currently Amended) The method of Claim 14, wherein . 
Allowable Subject Matter
4.	Claims 1, 3-8, 10-14, 16-19, renumbered as 1-16, are allowed.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Examiner, Art Unit 2477